Citation Nr: 0023210	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-00 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971; his service occupation was noted to be vehicle 
mechanic.  This case came before the Board of Veterans' 
Appeals (Board) on appeal of a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota. 


FINDING OF FACT

The claims for service connection for bilateral hearing loss, 
tinnitus, hypertension, and residuals of dental trauma are 
not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for bilateral hearing loss, 
tinnitus, hypertension, or residuals of dental trauma.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of well-grounded claims.  If 
he has not, his claims must fail, and VA is not obligated to 
assist him in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
may be granted for any disease diagnosed after service, when 
all the evidence, including that pertinent to service 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).  38 U.S.C.A. § 1131 (West 1991).  

Service incurrence of hypertension or organic disease of the 
nervous system may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999). 

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1999).

The veteran's claims file is rebuilt; service medical records 
are unavailable.  Efforts to obtain the veteran's original 
claims folder, which presumably contained his service medical 
records, have been unsuccessful, as have efforts to obtain 
additional service medical records.  The Board is aware of no 
additional development which could be accomplished to obtain 
additional service medical records.

The evidence on file includes private medical records 
beginning in June 1978.  Audiograms from June 1978 to 
November 1991 reveal bilateral hearing loss beginning at 3000 
hertz in the right ear and 4000 hertz in the left ear.

The veteran was hospitalized at a VA hospital in January and 
February 1981 due to alcohol dependence.  He complained 
during hospitalization of sudden hearing loss after exposure 
to artillery noise in service in 1970, which subsequently 
improved but left him with residual decreased perception of 
speech.  Audiometric examination in January 1981 showed 
moderate to severe sensorineural hearing loss beginning at 
3000 hertz in the right ear and severe sensorineural hearing 
loss beginning at 4000 hertz in the left ear.

May 1983 outpatient records from Fridley Medical Center 
reveal that the veteran's blood pressure was 164/100; it was 
noted that the veteran had hypertension.

The medical records on file do not contain any complaints, 
findings, or diagnoses of tinnitus or residuals of dental 
trauma.

Although it is unfortunate that the veteran's service medical 
records are unavailable, the Board notes that there is no 
post-service medical evidence of tinnitus or residuals of 
dental trauma and no post-service medical evidence of 
bilateral hearing loss or hypertension until several years 
after service discharge.  Moreover, there is no medical 
opinion on file linking either the veteran's hearing loss or 
his hypertension to his military service.  Consequently, the 
veteran's claims for entitlement to service connection for 
bilateral hearing loss, tinnitus, hypertension, and residuals 
of dental trauma are not well grounded.

Although the veteran believes that he has current bilateral 
hearing loss, tinnitus, hypertension, and residuals of dental 
trauma as a result of service, he cannot meet his initial 
burden of presenting a well-grounded claim by relying on his 
own opinion as to medical matters, because he, as a lay 
person, is not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App.492, 494-95 (1992).  
Therefore, the veteran's claims for service connection for 
bilateral hearing loss, tinnitus, hypertension, and residuals 
of dental trauma are not well grounded.  
The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete an 
application to reopen the above noted claims.  Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hypertension is denied.

Service connection for residuals of dental trauma is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

